DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Claims 41, 51, -52 are amended and filed on 1/28/2022.
Claims 57-60 are newly added.
Claims 44-50 are canceled. 
Specification was amended and filed on 1/28/2022.
The amendment to specification overcome the specification objection mailed on 7/28/2021.
The amendment to claim 41, 51 overcome the 112 rejection and claim objection in the action mailed on 7/28/2021.
Note: the examiner tried to reach out the attorney without successfully reach to cancel the claims 57-60. The applicant is asked either:
         - delete these claims and file after final or the applicant can amend claim 57 and file an RCE.
            or - After final 2.0 (such that the search for the claim fit in the time require for this program). The examiner suggest to amend the claim 57 to include the limitation of claim 26 (   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 57-60 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Singh et al. (US. 20080269685A1)(“Singh”).
Re claim 57, Singh discloses a microneedle array for penetrating skin (abstract, Figs.5c- 6), the array comprising microneedles extending from a substrate (108), the microneedles being molded from a first material (112) and a second material (114) that has a lower viscosity than the first material (¶0068, the viscosity is the properties of the liquids such as density and meniscus) and is displaced by the first material during molding such that when cured, the first and second materials form an irregular surface boundary therebetween ¶0068, Fig. 6).  
Re claim 58, Singh discloses wherein the second material comprises an active ingredient (114, ¶0079, ¶0082, ¶00137, abstract).  
Re claim 59, Singh discloses wherein the first material dissolves at a slower rate than the second material (¶0101, claim 11,¶0091,  ¶0126).  
Re claim 60, Singh discloses wherein the first material comprises hyaluronic acid (¶0033).
Allowable Subject Matter
Claims 26-43, 51-56 are allowed.
As to claim 26, a microneedle array comprising: a base layer; a plurality of microneedles, formed from a first material, and at least one drug-carrying shell layer, formed from a second material, at least partially encapsulating and flowed around a corresponding elongate body to be disposed around, into and within the irregular body geometry thereof and to define an irregular surface boundary thereagainst, and wherein the irregular surface boundary is formed during casting of the microneedle array by a fluidic interaction between the first and the second 
 In particular, Nagai et al. (US. 20190134368A1)(“ Nagai”) is the closest prior art of record . Even though Nagai discloses a microneedle array comprising: a base layer; a plurality of microneedles, formed from a first material, and at least one drug-carrying shell layer, formed from a second material, at least partially encapsulating and flowed around a corresponding elongate body to be disposed around, into and within the irregular body geometry thereof and to define an irregular surface boundary thereagainst,, Nagai fails to disclose and wherein the irregular surface boundary is formed during casting of the microneedle array by a fluidic interaction between the first and the second materials as the first material, having a higher viscosity than the second material, displaces the second material within an elongate well of a mold in which the second material resides.
As to claim 51, a microneedle array comprising: a base layer; a plurality of microneedles projecting from the base layer, and a drug-carrying shell layer at least partially encapsulating the elongate body of a corresponding microneedle of the plurality of microneedles, the shell layer defining a predetermined outer geometry of the corresponding microneedle and having an irregular interface against the body shape of the corresponding elongate body, the at least one drug-carrying shell layer comprising a first active ingredient, wherein the irregular interface is formed during casting of the microneedle array as a polymer of the drug-carrying shell layer is displaced by a polymer of the corresponding microneedle in combination with other claimed structure was not found or rendered obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 1/28/2022, with respect to claims 57 have been fully considered and are not persuasive.  The applicant argues the solution is dried so the second material cannot be displaced by the first material during the molding.  This is found not persuasive as ¶0068 disclose that the result of irregular shape is the meniscus of a liquid affected by density, surface tension and/or drying regimes. As shown in Fig. 6, an irregular surface can be formed by varying density of the materials. The argument with regards to viscosity was considered but it is not persuasive as the viscosity is a property of liquid which related to density and surface tension ν=η/ρ
Where,
ν is the Kinematic viscosity. η is the dynamic viscosity. ρ is the density.
η=2ga2(Δρ)/9v
The liquids with different densities will lead to different viscosities of the two materials.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783